Case: 15-41267      Document: 00513495854         Page: 1    Date Filed: 05/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-41267                                  FILED
                                  Summary Calendar                             May 6, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAVIER FLORES, also known as Gordo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:10-CR-36-26


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Flores appeals from the sentence imposed on remand in connection with
his conviction for conspiracy to distribute or possess with the intent to
distribute a controlled substance. On remand, the district court imposed a
sentence below the statutory minimum and within the guidelines range of 108
months of imprisonment. Flores argues that the district court committed
procedural error in determining the applicable guidelines range. Specifically,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41267     Document: 00513495854      Page: 2    Date Filed: 05/06/2016


                                  No. 15-41267

he contends that the district court clearly erred in finding that he was
responsible for cocaine. Flores asserts that he testified at the resentencing
hearing that he was not involved in cocaine and that his testimony was
sufficient for the court to determine that he should not be held responsible for
cocaine.
      We review the district court’s determination of drug quantity for clear
error and will affirm the finding as long as it is “plausible in light of the record
as a whole.” United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005)
(internal quotation marks and citations omitted).           A district court may
determine drug amounts for sentencing purposes provided the finding is based
on reliable evidence, such as the presentence report. United States v. Alford,
142 F.3d 825, 832 (5th Cir. 1998). In arriving at a drug quantity, the court
may also rely upon information provided by codefendants and other witnesses,
including uncorroborated hearsay, provided the information bears the
minimum indicia of reliability. United States v. Gaytan, 74 F.3d 545, 558 (5th
Cir. 1996); United States v. Shipley, 963 F.2d 56, 59 (5th Cir. 1992).
      The district court relied on statements from cooperating codefendants
and the testimony of Special Agent Kory Casler in determining that Flores was
responsible for cocaine. Though Flores denied any involvement with cocaine,
the district court implicitly determined that the testimony of Special Agent
Casler and the statements from the cooperating codefendants were more
credible than Flores’s testimony. “Credibility determinations in sentencing
hearings are peculiarly within the province of the trier-of-fact.” United States
v. Sotelo, 97 F.3d 782, 799 (5th Cir. 1996) (internal quotation marks and
citation omitted). The district court did not err in including the 300 kilograms
of cocaine as relevant conduct for sentencing purposes. See Betancourt, 422
F.3d at 246.



                                         2
    Case: 15-41267    Document: 00513495854     Page: 3   Date Filed: 05/06/2016


                                 No. 15-41267

      Flores also challenges the substantive reasonableness of his within-
guidelines sentence. Because Flores did not object in the district court to the
reasonableness of his sentence, this court’s review of the substantive
reasonableness of his sentence is for plain error. See United States v. Peltier,
505 F.3d 389, 391 (5th Cir. 2007). Flores’s argument challenging his sentence
as substantively unreasonable is conclusory, and he fails to rebut the
presumption of reasonableness that is accorded his within-guidelines sentence;
thus, he fails to establish that the court plainly erred. See United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                       3